AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington
   CONFEDERATED TRIBES AND BANDS OF THE
      YAKAMA NATION, a sovereign federally
           recognized Native Nation,                                 )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-3110-TOR
                                                                     )
                                                                     )
      KLICKITAT COUNTY, a political subdivision
           of the State of Washington, et al.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Declaratory judgment is entered in favor of Plaintiff against each Defendant as follows:
’
              a. Washington’s Fireworks Regulations, as set forth in RCW 70.11 et seq., are properly understood as “regulatory only,
              and not prohibitory”; and
              b. Defendants do not have civil regulatory jurisdiction over enrolled Yakama Members selling fireworks in Indian
              Country, including Yakama trust allotments.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on Plaintiff's Motion for
     Summary Judgment ECF No. 21.


Date: April 24, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
